Exhibit 10.1
 
 
 
First Financial Bank, National Association

Borrowers:
Environmental Quality Management, Inc.

 
EQ Engineers, LLC

 
Vertterre Corporation

Loan Number: 820106477

 
THIRD AMENDMENT TO LOAN AGREEMENT


THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is executed as of
April 8, 2014 (the “Signature Date”), and dated to be effective as of April 1,
2014 (the “Effective Date”), by and among ENVIRONMENTAL QUALITY MANAGEMENT,
INC., an Ohio corporation (“EQMI”), EQ ENGINEERS, LLC, an Indiana limited
liability company (“EQE”), VERTTERRE CORPORATION, a New Mexico corporation
(“Vertterre”; and together with EQMI and EQE, each a “Borrower” and
collectively, the “Borrowers”), and FIRST FINANCIAL BANK, NATIONAL ASSOCIATION,
a national banking association (“Bank”).  Each Borrower and Bank hereby agrees
as follows:
 
Preliminary Statements
 
A.           Borrowers and Bank are parties to that certain Loan Agreement dated
as of September 28, 2012 (as amended, the “Loan Agreement”).  Capitalized terms
which are used, but not defined, in this Amendment will have the meanings given
to them in the Loan Agreement.
 
B.           Borrowers have requested that Bank (i) provide additional Revolving
Loan Availability under the Borrowing Base in an aggregate amount not to exceed
$1,000,000 for the limited period beginning on April 1, 2014 and continuing
through, and including, May 30, 2014, (ii) modify the calculation of the Fixed
Charge Coverage Ratio for the Fiscal Quarters ending on March 31, 2014 and June
30, 2014, and (iii) increase the annual capital expenditures threshold from
$250,000 to $500,000.  Bank is willing to consent to such requests and amend the
Loan Agreement to reflect such modifications, all on the terms, and subject to
the conditions, of this Amendment.
 
Statement of Agreement
 
In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, Bank and each Borrower
hereby agree as follows:
 
1.           Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions of this Amendment, the Loan Agreement is hereby amended as follows:
 
1.1           The following new definitions are hereby added to Section 1.1 of
the Loan Agreement, in their proper alphabetical order, to provide in their
entirety as follows:
 
“Alternate LIBOR Source” means any successor or replacement of ICE Benchmark
Administration Limited, in each case, as approved by Bank.
 
“Approved Bloomberg Successor” means any successor or replacement of Bloomberg
LP, in each case, as approved by Bank.
 
“Temporary Advance Cap” means an aggregate amount equal to $1,000,000.
 
“Temporary Overadvance Availability” has the meaning given in Section 2.2(ii).
 
“Temporary Overadvance Termination Date” has the meaning given in Section
2.2(ii).
 
“Third Amendment” means the Third Amendment to this Agreement dated to be
effective as of the Third Amendment Effective Date.
 
“Third Amendment Effective Date” means April 1, 2014.
 
“Third Amendment Signature Date” means April 8, 2014.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2           The following definitions in Section 1.1 of the Loan Agreement are
hereby amended in their entirety by substituting the following in their
respective places:
 
“Borrowing Base” means, as of any time, an amount in Dollars equal to:
 
(i)           the Receivables Advance Rate applied to the then Net Amount of
Eligible Receivables of Borrowers then outstanding;
 
plus           (ii)           the lesser of (a) $4,500,000 or (b) the Unbilled
AR Advance Rate applied to the then Net Amount of Eligible Unbilled Revenue of
Borrowers then outstanding;
 
plus           (iii)          the Temporary Overadvance Availability to the
extent, for the time period, and in the manner provided for, in Section 2.2(ii);
and
 
less           (iv)           the then Reserve Amount.
 
“LIBOR Rate” means the rate (adjusted for reserves if Bank is required to
maintain reserves with respect to relevant advances) (rounded up to the nearest
1/8 of 1%) fixed by the ICE Benchmark Administration Limited (or any Alternate
LIBOR Source) at approximately 11:00 a.m., London time (or at the relevant time
established by an Alternate LIBOR Source or by Bank), relating to quotations for
the one month London InterBank Offered Rates on U.S. Dollar deposits, as
displayed by Bloomberg LP (or any Approved Bloomberg Successor), or such rate as
shall be determined in good faith by Bank from such sources as it shall
determine to be comparable to Bloomberg LP (or any Approved Bloomberg
Successor), in effect two New York Banking Days prior to the beginning of each
calendar month.  Notwithstanding the foregoing, at any time during which a Rate
Management Agreement is then in effect with respect to the Loans or any portion
thereof, the provision concerning rounding up to the nearest 1/8 of 1% contained
in this definition shall be disregarded, and this provision shall not be applied
again until such time as the Rate Management Agreement is no longer in effect.
 
1.3           Section 2.2 of the Loan Agreement is hereby amended in its
entirety by substituting the following in its place:
 
2.2           Revolving Loans; Temporary Overadvance Availability.
 
(i)           Revolving Loans.  Until the termination of this Agreement pursuant
to Section 11 and subject to the other terms and conditions of this Agreement,
Bank will make loans (“Revolving Loans”) to Borrowers, which loans Borrowers may
reborrow on the repayment thereof, in an amount which may not as of any time
exceed an amount equal to the Revolving Loan Availability then in effect.  In no
event will any Revolving Loan be made if a Borrowing Base Deficiency would be
created thereby.
 
(ii)          Temporary Overadvance Availability.  Subject to the other terms
and conditions of this Agreement, Bank will provide to Borrowers, and Borrowers
may draw, additional Revolving Loan Availability under the line of credit with
Bank (as in effect on a date, the “Temporary Overadvance Availability”).  The
Temporary Overadvance Availability will be added to the Borrowing Base as
provided in the definition of Borrowing Base in Section 1.1.  The Temporary
Overadvance Availability will not exceed an amount, as at any time of
determination, equal to: (a) the Temporary Advance Cap less (b) the sum of all
outstanding amounts drawn (or deemed to be drawn) under the Temporary
Overadvance Availability as of each date of drawing by any Borrower of the
Temporary Overadvance Availability.  Subject to the other terms and conditions
of this Agreement, the Temporary Overadvance Availability will be available
until 5:00 p.m., Cincinnati, Ohio time on: (1) May 30, 2014, or (2) such later
date as Bank may, in its sole discretion, designate to Borrowers in a writing
signed by Bank after the Third Amendment Signature Date (the “Temporary
Overadvance Termination Date”).  As of the Temporary Overadvance Termination
Date, the entire unpaid principal balance of, and all accrued interest on, that
portion of the Revolving Loans attributable to the Temporary Overadvance
Availability, if not sooner repaid, will be due and payable in full and the
Temporary Advance Cap will be equal to zero (0) Dollars; and, for purposes of
this Agreement, the other Loan Documents and availability under the Borrowing
Base, the Temporary Overadvance Availability will be terminated.  If, by 5:00
p.m., Cincinnati, Ohio time on the Temporary Overadvance Termination Date, the
entire unpaid principal balance of, and all accrued interest on, that portion of
the Revolving Loans attributable to the Temporary Overadvance Availability is
not repaid in full, then it will be an immediate Event of Default.   For all
purposes of this Agreement and the other Loan Documents, Borrowers will be
deemed to have made a drawing of the Temporary Overadvance Availability, and the
Temporary Overadvance Availability will be deemed outstanding, in the amount by
which the outstanding balance of the Revolving Loans, as at any time of
determination, exceeds availability under the Borrowing Base determined under
clauses (i) and (ii) minus (iv) of the definition of Borrowing Base in Section
1.1 (i.e., the Borrowing Base determined exclusive of the Temporary Overadvance
Availability).
 
 
 

--------------------------------------------------------------------------------

 
 
1.4           Section 10.28 of the Loan Agreement is hereby amended in its
entirety by substituting the following in its place:
 
10.28           Financial Covenants.  Borrowers will observe, perform and comply
with all of the following financial covenants (collectively, the “Financial
Covenants”).  The Financial Covenants will be based on Borrowers’ financial
performance unconsolidated with any other Person.
 
(i)           Borrowers will not permit Borrowers’ Fixed Charge Coverage Ratio
to be less than:
 
(a)           0.75 to 1 for the Fiscal Quarter ended March 31, 2014, as measured
for the period beginning on October 1, 2013 through, and including, March 31,
2014;
 
(b)          1.20 to 1 for the Fiscal Quarter ending on June 30, 2014, as
measured for the period beginning on October 1, 2013 through, and including,
June 30, 2014; and
 
(c)           1.20 to 1 for any Fiscal Quarter or Fiscal Year ending on or after
September 30, 2014, as measured on a rolling twelve month basis; and
 
(ii)           Borrowers will not purchase or otherwise acquire, or commit to
purchase or otherwise acquire, any fixed or capital asset by the expenditure of
cash or the incurrence of indebtedness, including the capitalized value of any
leases in the aggregate, except for the purchase or other acquisition of any
assets the costs of which do not exceed, in the aggregate for all Borrowers,
$500,000 as of the end of the Fiscal Year ending on or after December 31, 2014.
 
1.5           Exhibit C to the Loan Agreement is hereby amended in its entirety
by substituting the document attached hereto as Exhibit C in is place.
 
2.           Conditions Precedent.
 
2.1           With the signing of this Amendment, and as a condition of this
Amendment, Borrowers will deliver to Bank, all in form and substance
satisfactory to Bank in its sole discretion, all documents, instruments and
agreements deemed necessary or desirable by Bank to effect the amendments to
Borrowers’ credit facilities with Bank contemplated by this Amendment.
 
2.2           With the signing of this Amendment, and as a condition of this
Amendment, Borrowers will deliver to Bank, and will cause all third parties to
deliver to Bank, all in form and substance satisfactory to Bank in its sole
discretion: (a) a Reaffirmation of Guaranty, dated as of the Signature Date,
made by Parent for the benefit of Bank; (b) a Reaffirmation of Guaranty, dated
as of the Signature Date, made by Grand Prairie and LGP in favor of Bank; (c) a
Reaffirmation of Management Fee Subordination Agreement, dated as of the
Signature Date, made by the Management Company for the benefit of Bank; (d) a
Reaffirmation to Subordination Agreement (as it pertains to the Additional
Beacon Noteholder Subordinated Debt), dated as of the Signature Date, between
Bank and Subordinated Lender Agent (as defined in the Additional Beacon
Noteholder Subordination Agreement); (e) a Reaffirmation to Subordination
Agreement (as it pertains to the December 2011 Beacon Noteholder Subordinated
Debt), dated as of the Signature Date, between Bank and Subordinated Lender
Agent (as defined in the December 2011 Beacon Noteholder Subordination
Agreement); and (f) all other documents, instruments and agreements deemed
necessary or desirable by Bank to effect the amendments to Borrowers’ credit
facilities with Bank contemplated by this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3           With the signing of this Amendment, and as a condition of this
Amendment, Borrowers will deliver to Bank, and will cause all third parties to
deliver to Bank, all in form and substance satisfactory to Bank in its sole
discretion, all documents, instruments, agreements, UCC amendments, UCC
termination statements, certificates, opinions, payoff letters and other
materials deemed necessary or desirable by Bank in connection with this
Amendment and the transactions contemplated hereby, including those on the
closing checklist, if any, prepared by counsel to Bank.
 
3.           Reaffirmation of Security; Joint Obligations.
 
3.1           Borrowers and Bank hereby expressly intend that this Amendment
shall not in any manner (a) constitute the refinancing, refunding, payment or
extinguishment of the Obligations evidenced by the existing Loan Documents; (b)
be deemed to evidence a novation of the outstanding balance of the Obligations;
or (c) replace, impair, or extinguish the creation, attachment, perfection or
priority of the Liens on the Collateral granted pursuant to any Loan Document
evidencing, governing or creating a Lien on the Collateral.  Borrowers hereby
ratify and reaffirm any and all grants of Liens to Bank on the Collateral as
security for the Obligations, and acknowledge and confirm that the grants of the
Liens to Bank on the Collateral: (i) represent continuing Liens on all of the
Collateral, (ii) secure all of the Obligations, and (iii) represent valid and
first priority Liens on all of the Collateral except to the extent of any
Permitted Liens.
 
3.2            All of the obligations of Borrowers under the Loan Documents are
joint, several, and primary.  No Borrower will be or be deemed to be an
accommodation party with respect to any of the Loan Documents.
 
4.           Representations.  To induce Bank to accept this Amendment, each
Borrower hereby represents and warrants to Bank as follows:
 
4.1           Each Loan Party has full power and authority to enter into, and to
perform its obligations under, as applicable, this Amendment, and the other
documents, instruments and certificates being executed and/or delivered in
connection herewith, including those contemplated in Section 2.2 (collectively,
the “Amendment Documents”) and the execution and delivery of, and the
performance of its obligations under and arising out of, the applicable
Amendment Documents have been duly authorized by all necessary corporate and
limited liability company action, as applicable.
 
4.2           Each Amendment Document, as applicable, constitutes the legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally.
 
4.3           Such Loan Party’s representations and warranties contained in the
Loan Documents are complete and correct in all material respects as of the
Signature Date with the same effect as though such representations and
warranties had been made again on and as of the Signature Date, subject to those
changes as are not prohibited by, or do not constitute Events of Default under,
the Loan Agreement.
 
4.4           As of the Signature Date, no Event of Default has occurred and is
continuing.
 
5.           Acknowledgment Regarding Fiscal Quarter Ended March 31, 2014.
Borrowers hereby acknowledge and agree that: (a) the Fiscal Quarter ended March
31, 2014 has occurred prior to the Signature Date and (b) notwithstanding such
occurrence, the Financial Covenants shall be tested as of the end of such Fiscal
Quarter ended March 31, 2014, as set forth in, and in accordance with, the Loan
Agreement, as amended by this Amendment.
 
6.           Amendment Fee; Costs and Expenses.  As a condition of this
Amendment, Borrowers will (a) pay Bank an amendment fee in the amount of
$30,000, payable in full on the Signature Date; such fee, when paid, will be
fully earned and non-refundable under all circumstances; and (b) pay and
reimburse Bank, promptly upon Bank’s request, for the costs and expenses
incurred by Bank in connection with this Amendment and the transactions
contemplated hereby, including, without limitation, reasonable Attorneys’ Fees.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Entire Agreement.  This Amendment, together with the other
Amendment Documents, sets forth the entire agreement of the parties with respect
to the subject matter of this Amendment and supersedes all previous
understandings, written or oral, in respect of this Amendment.
 
8.           Release.  Each Borrower, on such Borrower’s behalf and, as
applicable, on behalf of such Borrower’s officers, directors, members, managers,
shareholders, administrators, heirs, legal representatives, beneficiaries,
affiliates, subsidiaries, successors and assigns, hereby voluntarily releases
and forever discharges Bank and its direct or indirect parent corporation, all
direct or indirect affiliates of such parent corporation, and all of the
foregoing’s respective directors, officers, employees, attorneys and legal
representatives, or the heirs, administrators, successors or assigns of any of
them (collectively, “Bank Parties”) from any and all claims, counterclaims,
setoffs, actions or causes of action, damages or liabilities of any kind or
nature whatsoever, whether in law or in equity, in contract or in tort, whether
now accrued or hereafter maturing that may be asserted against the Bank Parties
(or any one or more of them), whether known or unknown, that directly or
indirectly arise out of, are based upon or are in any manner connected with any
Prior Related Event.  “Prior Related Event” means any transaction, event,
circumstance, action, failure to act, occurrence of any type or sort, whether
known or unknown, which occurred, existed, was taken, was permitted or begun in
accordance with, pursuant to or by virtue of (a) any of the terms of any Loan
Document, (b) any actions, transactions, matters or circumstances related
thereto, (c) the conduct of the relationship between any Bank Party and any Loan
Party, or (d) any other actions or inactions by any Bank Party, all prior to the
Signature Date.  The foregoing release does not release or discharge, or operate
to waive performance by, Bank of its express agreements and obligations stated
in the Loan Documents on and after the Signature Date.
 
9.           Default.  Any default by any Borrower in the performance of such
Borrower’s obligations under any Amendment Document shall constitute an Event of
Default under the Loan Agreement.
 
10.        Continuing Effect of Loan Agreement; Reaffirmation of Loan
Documents.  Except as expressly amended hereby, all of the provisions of the
Loan Agreement are ratified and confirmed and remain in full force and
effect.  The Loan Documents, except as amended by this Amendment or, as
applicable, as amended (or amended and restated) by one of the other Amendment
Documents, shall remain in full force and effect, and each of them is hereby
ratified and confirmed by Borrowers and Bank.
 
11.        One Agreement; References; Fax Signature.  The Loan Agreement, as
amended by this Amendment, will be construed as one agreement.  All references
in any of the Loan Documents to the Loan Agreement will be deemed to be
references to the Loan Agreement as amended by this Amendment.  Any Amendment
Document may be signed by facsimile signatures or other electronic delivery of
an image file reflecting the execution hereof or thereof, and, if so signed: (a)
may be relied on by each party as if the document were a manually signed
original and (b) will be binding on each party for all purposes.
 
12.        Captions. The headings to the Sections of this Amendment have been
inserted for convenience of reference only and shall in no way modify or
restrict any provisions hereof or be used to construe any such provisions.
 
13.        Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 
14.        Governing Law; Severability.  This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Ohio (without
regard to conflicts of law principles). If any term of this Amendment is found
invalid under Ohio law or laws of mandatory application by a court of competent
jurisdiction, the invalid term will be considered excluded from this Amendment
and will not invalidate the remaining terms of this Amendment.
 
15.        WAIVER OF JURY TRIAL. BORROWERS AND BANK EACH WAIVE TRIAL BY JURY
WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT OF OR ARISING
OUT OF THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 




[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrowers and Bank have executed this Amendment by their
duly authorized  officers to be effective as of the Effective Date.



 
ENVIRONMENTAL QUALITY MANAGEMENT, INC.
     
By:
/s/ Robert R. Galvin
   
Robert R. Galvin, Chief Financial Officer






 
EQ ENGINEERS, LLC
     
By:
/s/ Jack S. Greber
   
Jack S. Greber, Manager






 
VERTTERRE CORPORATION
     
By:
/s/ Jon Colin
   
Jon Colin, Chief Executive Officer

 


BANK:
 
FIRST FINANCIAL BANK, NATIONAL ASSOCIATION
   
By:
/s/ Thomas J. Fischer
 
Thomas J. Fischer, Vice President





 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


(Officer’s Certificate)


I, _____________________, the Chief Financial Officer of Environmental Quality
Management, Inc., an Ohio corporation (“EQMI”), EQ Engineers, LLC, an Indiana
limited liability company (“EQE”), and Vertterre Corporation, a New Mexico
corporation (and, together with EQMI and EQE, each a “Borrower” and
collectively, “Borrowers”), hereby certify to First Financial Bank, National
Association, a national banking association (“Bank”), that the attached [choose,
as applicable: financial statements/projections/financial covenant calculation
comparisons on attached Schedule 1] dated ______________, 20__ for the Borrowers
are accurate, complete and fairly present the matters stated therein and have
been prepared on a basis consistent with such [choose, as applicable: financial
statements/projections/financial covenant comparisons on attached Schedule 1]
prepared for prior periods and in accordance with the Loan Agreement dated as of
September 28, 2012, as amended by the First Amendment to Loan Agreement dated as
February 27, 2013, the Second Amendment to Credit Agreement dated as of December
31, 2013, and the Third Amendment to Credit Agreement dated to be effective as
of April 1, 2014 (as amended, and as may be further amended, supplemented,
modified, restated or replace from time to time, the “Loan Agreement”) and with
GAAP, as defined in the Loan Agreement.  I further certify that no “Event of
Default” as defined in the Loan Agreement currently exists.  This certification
is made pursuant to Section 8.9 of the Loan Agreement.



         
By:
   
Name:
     
Chief Financial Officer of
Environmental Quality Management, Inc., EQ
Engineers, LLC, and Vertterre Corporation
       
Date:
 









Schedule:
1 – Financial Covenant Calculations
 
 
 

--------------------------------------------------------------------------------

 


Schedule 1
to
Officer’s Certificate


(Financial Covenant Calculations1)


I.           Fixed Charge Coverage Ratio2:   [QUARTERLY]


A.           Required Covenant:
 
Computation Date
Consolidated Fixed Charge
Coverage Ratio
As of the end of the Fiscal Quarter ending on March 31, 2014
0.75 to 1
As of the end of any Fiscal Quarter
ending on or after June 30, 2014
1.20 to 1





B.           Actual
Computation:                                        ________________: 1
1.
Borrowers’ Operating Cash Flow (as computed in Section I(C) below)
$________________
 
 
Divided by:
 
2.
Fixed charges (as computed in Section I(D) below)
$________________
 
3.
Ratio (1 ÷ 2) =
________________
 





C.           Borrowers’ Operating Cash Flow Computation – for the applicable
calculation period:
1.
EBITDA
$________________
 
 
Plus or Minus
 
2.
Income taxes paid in cash
$________________
 
3.
Unfinanced capital expenditures
$________________
 
4.
Other non-cash charges and excluding extraordinary items, including any gain or
loss from the sale or disposition of capital assets
$________________
5.
Total (1 - 2 - 3+/-4) =
$________________
 





D.           Fixed Charges Computation – for the applicable calculation period:
1.
Distributions to EQMI’s shareholders
 
$________________
2.
Paid principal payments, and scheduled principal payments (whether or not paid),
on Indebtedness for borrowed money
$________________
3.
Paid principal payments, and scheduled principal payments (whether or not paid),
on capital lease obligations
$________________
4.
Interest expense
$________________
5.
Total (1 + 2 + 3 + 4) =
 
$________________

 

--------------------------------------------------------------------------------

1 Per definitions in, and as determined in accordance with, the Loan Agreement. 
2 With respect to the Fiscal Quarter(s), and, as applicable, Fiscal Years,
ending on:
    (a)           March 31, 2014, the Fixed Charge Coverage Ratio will be
measured for the period beginning on October 1, 2013 through, and including,
March 31, 2014;
    (b)           June 30, 2014, the Fixed Charge Coverage Ratio will be
measured for the period beginning on October 1, 2013 through, and including,
June 30, 2014; and
    (c)           on and after September 30, 2014, the Fixed Charge Coverage
Ratio will be measured on a rolling twelve month basis.
 
 
 

--------------------------------------------------------------------------------

 
 
II.           Capital Expenditures:    [ANNUALLY]
 
A.           Required Covenant:
 
Computation Date
Maximum Aggregate
Capital Expenditures
For the Fiscal Year ended December 31, 2013
$250,000
For any Fiscal Year ending on or after December 31, 2014
$500,000
   
B.
Actual Computation for the applicable calculation period: $________________
 
(as determined in accordance with the Loan Agreement).

 
 
 